



COURT OF APPEAL FOR ONTARIO

CITATION: Cheng v. Sze, 2021 ONCA 457

DATE: 20210622

DOCKET: C68200

Strathy C.J.O., Feldman and Sossin JJ.A.

BETWEEN

Bonnie Ho Yee Cheng

Applicant (Respondent)

and

David Chan Sau Sze

Respondent (Appellant)

Roger A. Gosbee, for the appellant

Ken H. Nathens and Denniel Duong, for the respondent

Heard: May 17, 2021 by video conference

On appeal from the order of Justice Robert Charney of the
    Superior Court of Justice, dated February 11, 2020.

COSTS ENDORSEMENT

[1]

Having received and considered the submissions of the parties concerning
    the costs of the appeal, we order costs to the respondent in the amount of
    $17,500, inclusive of disbursements and all applicable taxes, such costs to be
    paid from the appellants share of the net proceeds of sale of the matrimonial
    home, currently being held by Chak M. Wong, Barrister and Solicitor.

[2]

We take this opportunity to observe that, as a general rule, counsel on
    an appeal should confer with their clients and opposing counsel before the
    hearing to attempt to agree, if possible, on the amount of costs payable to the
    successful party. Making post-hearing costs submissions necessarily gives rise
    to both delay and additional costs to both parties  delay and costs that can
    be avoided by agreement on a realistic number. Where the parties cannot agree,
    they should exchange costs outlines prior to the hearing and should be prepared
    to present them and to make submissions to the panel, if and when asked to do
    so.

G.R. Strathy C.J.O.

K. Feldman J.A.

L. Sossin J.A.


